                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     FINJAN, INC.,                                      Case No. 17-cv-05659-WHA (TSH)
                                  11                    Plaintiff,
                                                                                            ORDER REGARDING SHLOMO
                                  12             v.                                         TOUBOUL’S DEPOSITION
Northern District of California
 United States District Court




                                  13     JUNIPER NETWORK, INC., et al.,                     Re: Dkt. No. 510
                                  14                    Defendants.

                                  15

                                  16          The parties have filed a joint discovery letter brief concerning whether Finjan may depose

                                  17   its founder, Schlomo Touboul at all, and if so, whether it may do so in Israel. ECF No. 510.

                                  18          Juniper argues that Finjan is supposedly flouting a ruling by Judge Alsup in December

                                  19   2018, but the Court is unable to understand that argument. During the first trial, Finjan tried to

                                  20   introduce videotaped deposition testimony Touboul provided in another lawsuit, and Judge Alsup

                                  21   said no. Trial Tr. at 204:21-23 (“The Court: No way we’re going to let that. You’ve got to bring

                                  22   him yourself. You can’t get away with a deposition from some other case.”) & Tr. 205:14-17

                                  23   (“The Court: That’s what it is, and you’re not going to get away with an in-the-can – the key guy,

                                  24   an in-the-can presentation from some guy who deposed him in the year 2015 in a different case.

                                  25   That’s beyond the pale.”). Whether a deposition in a different lawsuit can be admitted at trial has

                                  26   nothing to do with whether or where Touboul should be deposed in this case.

                                  27          Next, Juniper contends that this deposition would put Finjan above its 10-deposition limit

                                  28   in Federal Rule of Civil Procedure 30. Both sides agree Finjan has deposed eight individual
                                   1   witnesses. Both sides also agree that Finjan has also deposed two Rule 30(b)(6) witnesses

                                   2   (Icasiano and Gupta) in depositions where Finjan’s questioning was less than three and a half

                                   3   hours. Under Judge Alsup Standing Order, those do not count toward the deposition limit.

                                   4   Standing Order ¶ 32(b) (“Each witness-designee deposed for one half-day or more in a FRCP

                                   5   30(b)(6) deposition shall count as a single deposition for purposes of the deposition limit under

                                   6   FRCP 26 or under any case management order setting a limit on the number of depositions. . . . If

                                   7   two designees, to take another example, are interrogated, each for one half-day or more, then they

                                   8   count as two depositions”) (emphasis added). Juniper’s concern that this could allow for large

                                   9   numbers of short 30(b)(6) depositions is not correct because the preceding paragraph of the

                                  10   Standing Order limits a party to ten subjects for the entire case. Standing Order ¶ 32(a).

                                  11          The parties disagree on whether Finjan has deposed another Rule 30(b)(6) witness (Islah)

                                  12   for a half-day or more. The Court has reviewed the time-stamped transcript (ECF No. 514) and
Northern District of California
 United States District Court




                                  13   concludes that Finjan’s examination fell just short of three and a half hours. Therefore, Finjan has

                                  14   taken a total of eight depositions.

                                  15          Accordingly, Finjan can depose Touboul without going over the 10-deposition limit. The

                                  16   next question is where. Judge Alsup’s Standing Order requires the parties “to schedule

                                  17   depositions at mutually-convenient times and places.” Standing Order ¶ 26. Israel might be

                                  18   convenient for Finjan and Touboul, but it is not mutually convenient because it is inconvenient

                                  19   and expensive for Juniper. In addition, the parties early on stipulated “that depositions of party

                                  20   employees will occur in a mutually agreeable location within the Northern District of California,

                                  21   unless otherwise agreed.” Joint Case Management Statement, ECF No. 31 at 7 (emphasis added).

                                  22   Finjan’s argument that Touboul, who is the founder of the company, is not an “employee” within

                                  23   the meaning of that agreement because he is a “consultant and advisor” to Finjan, being paid more

                                  24   than [REDACTED], is overly technical hairsplitting. Finjan is wrong that it lacks control over

                                  25   Touboul. His consulting agreement with the company states that he “[REDACTED],” ECF No.

                                  26   509-8 ¶ 2.3 (emphasis added).

                                  27          Accordingly, the Court ORDERS that (1) Finjan may depose Touboul, and (2) the

                                  28   deposition must take place in the Northern District of California unless Juniper agrees to a
                                                                                         2
                                   1   different location.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: June 6, 2019

                                   6

                                   7
                                                                      THOMAS S. HIXSON
                                   8                                  United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                  3
